In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-027 CV

____________________


IN RE JAMES KEYLICH




Original Proceeding



MEMORANDUM OPINION (1)
	James Keylich filed a petition for writ of mandamus on January 21, 2005.  The
relator is currently confined in the Texas Department of Criminal Justice, Correctional
Institutions Division.  Relator contends that the trial court appointed legal counsel to
represent a group of inmates, including the relator, in a lawsuit over injuries sustained by
exposure to toxic gas.  The trial court permitted counsel to withdraw as relator's counsel
after Keylich filed a pro se motion to reject a settlement offer negotiated by counsel.  The
relator petitions the Court to order the judge presiding in the 253rd District Court to
appoint legal counsel to represent Keylich in the litigation.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).  The relator has not demonstrated that the trial court abused its discretion, nor
has he shown that he is entitled to the relief sought.  Accordingly, the petition for writ of
mandamus is denied.  
	WRIT DENIED.
								PER CURIAM

Opinion Delivered February 10, 2005 
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.